Citation Nr: 1213958	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for gastroesophogeal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1977, with additional periods of National Guard service through 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2007 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a left knee disability, and for bilateral hearing loss, tinnitus, a bilateral foot disability, and GERD.  Because the Veteran withdraws her claim as to one foot, but not the other, the bilateral foot disability claim was bifurcated into two claims in the case caption, above.  

The Board recognizes that service connection for a stomach condition was denied in a July 1978 rating decision.  The Veteran's current claim is for service connection for GERD.  While similar, the Board finds that the symptoms described differ, such that this is not an attempt to reopen a previously denied claim.  Accordingly, the Board will address the GERD claim on the merits.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).   

In January 2012, the Veteran testified at a Board Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Board recognizes that the Veteran, by way of her March 2008 VA Form 9, also requested a local hearing with a Montgomery VA Regional Office Decision Review Officer, but in August 2009 she filed a written statement withdrawing that hearing request. 

The Board notes that the Veteran filed an additional claim in April 2011 at the RO via a VA Form 21-526 for multiple disabilities.  A computer control was established and development action was initiated.  As adjudicative action does not appear to have been completed on these issues, the Board does not have jurisdiction over them.  However, those issues are REFERRED to the Agency of Original Jurisdiction (AOJ) for continued action as appropriate. 

The issues of entitlement to service connection for a left foot disability; entitlement to service connection for a left knee disability; and entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The record does not contain evidence of a current hearing loss disability as defined by VA regulation.

2.  Bilateral tinnitus was not shown in service or for many years thereafter, and there is no competent and credible evidence establishing a causal connection between the Veteran's current tinnitus and her active service, including in-service noise exposure. 

3.  In January 2012, prior to the promulgation of a decision in the current appeal, the Veteran asked that her claim for entitlement to service connection for a right foot disability be withdrawn from appellate review.



CONCLUSIONS OF LAW

1. The criteria for establishing service connection for bilateral hearing loss
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for establishing service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for the withdrawal of the claim for entitlement to service connection for a right foot disability have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  
38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in June 2006 and January 2008 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her service connection claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination report, hearing testimony, and lay statements.  The Board recognizes that the Veteran reported that certain records pertaining to a 1992 ear surgery are not found in the claims folder.  The Board finds that remanding to obtain these remote records would not lend support to the hearing loss claim, as the claim is denied below on the basis that a current hearing loss disability does not exist.  Records from a surgery well before the Veteran's claim cannot establish the existence of a current disability.  Also, the Veteran does not claim that these records contain any information relevant to the tinnitus claim.  A remand for these missing records is, therefore, not necessary.  Thus, the Board finds that all reasonable avenues for obtaining evidence in support of the Veterans claims have been investigated.  No further development of the record is necessary in order to fairly decide these claims.



As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Bilateral Hearing Loss and Tinnitus

The Board has reviewed all of the evidence in the Veteran's claims file, including all pertinent medical and lay evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

The Veteran contends that she has current bilateral hearing loss and tinnitus related to her service as a radio operator, during which she was exposed to constant noise.

      Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2011).  

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran filed this claim for service connection for bilateral hearing loss in January 2008.  The Board has reviewed the medical records during the course of this appeal in an attempt to locate records showing a current hearing loss disability, as it is defined by 38 C.F.R. § 3.385, during the course of the claim.  Unfortunately, no such records exist.  In fact, the only measurements of the Veteran's hearing are found in the January 2009 VA examination report and in a March 2011 clinical record.  Neither show hearing loss as defined by 38 C.F.R. § 3.385.

In January 2009, puretone thresholds ranged from 10 to 25 decibels in the right ear from 500 Hertz to 4000 Hertz, and from 15 to 20 decibels in the left ear from 500 Hertz to 4000 Hertz.  Speech recognition was 96 percent in each ear.  While the VA examiner recognized that the Veteran has mild hearing loss, the examiner also confirmed that the findings did not meet the criteria for a hearing loss disability as defined by 38 C.F.R. § 3.385.

The only other audiological findings in the record are found in a March 2011 VA audiology clinic consultation report.  At this time, puretone thresholds ranged from 15 to 25 decibels in the right ear from 500 Hertz to 3000 Hertz, and 30 decibels at 4000 Hertz.  In the left ear, puretone thresholds ranged from 15 to 25 decibels in the left ear.  Speech recognition scores were 100 percent in each ear at this time.  Again, while some hearing loss is confirmed by this report, it does not rise to the level of a hearing loss disability as defined by 38 C.F.R. § 3.385.

Thus, there exists no evidence in the record of a current hearing loss disability as defined by 38 C.F.R. § 3.385 at any time during the course of this appeal.  VA regulation specifically defines the parameters of a hearing loss disability for compensation and pension purposes and, unfortunately, the Veteran in this case does not meet the criteria for establishing a current disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As the Veteran's level of hearing loss is not a disability for VA purposes, service connection is not warranted. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

      Tinnitus

The Veteran contends that she has current tinnitus that is a result of in service noise exposure, specifically noise experienced during work as a radio operator.  She reported at the January 2012 Board Videoconference hearing that she was exposed to constant, nonstop, daily noise, largely due to Morse Code.  

The Veteran's DD Form 214 confirms that her military occupational specialty was Radio T/T Operator, however, the Primary specialty title is noted as "Non-Morse."  Nonetheless, the Veteran's in-service specialty was indeed a radio operator, thus the Board concedes that she was exposed to the noise associated with such a specialty.

The Veteran's July 1974 entrance examination is completely devoid of mention of tinnitus, as is the January 1976 discharge examination.  The clinical records during service are also without mention of symptoms of tinnitus.  The same is true for the records related to the Veteran's National Guard service following the initial period of active duty.  Again, there is no question that the Veteran experienced radio operator noise.  However, there are no treatment records during this time showing any complaints related to tinnitus during service.  

The Veteran's claims folder is devoid of evidence showing treatment or complaints related to tinnitus between her separation from service and the January 2008 claim, at which time she vaguely stated that she was treated in service for her claimed conditions and continues to have problems with them now.  Again, the record does not show any documented complaints of tinnitus in service.  Thus, there is no evidence of tinnitus during the more than thirty years following the Veteran's discharge from service until her 2008 claim.

The Veteran underwent a VA audiological examination in January 2009. On that occasion, she again reported military noise exposure while serving as a radio operator.  She reported no significant occupational or recreational noise exposure.  As to the initial onset of tinnitus the Veteran reported to the examiner that it started "around 20 years ago," thus dating it to approximately 1989, more than ten years following her discharge from active duty, and more than four years following her reported 1985 discharge from the National Guard.  She reported that the tinnitus is now intermittent, happening around three times per month and lasting for seconds each time.  Based upon the intermittent nature of the Veteran's tinnitus, as well as its delayed onset, the VA examiner opined that the Veteran's tinnitus "is less likely than not due to noise exposure in the military."

The record is otherwise devoid of evidence related to the cause of the Veteran's tinnitus.  While the Board recognizes the existence of currently diagnosed tinnitus, and also recognizes in-service radio operator noise exposure, the preponderance of the medical evidence in this matter weighs against the Veteran's claim.  In fact, there is no competent medical evidence in the record to suggest that the Veteran's tinnitus is causally connected to the in-service noise exposure.  

The Board acknowledges the Veteran's assertion throughout the course of this appeal that she currently suffers from tinnitus due to her in-service exposure to noise.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

In this case, although the Veteran is competent to describe when she first subjectively noticed tinnitus, she has inconsistently described the timing of its initial onset.  When filing her claim, she vaguely suggested that her conditions began in service and have continued ever since; yet, at the time of the VA examination, she reported that tinnitus existed for the prior twenty years, which dates its initial onset as several years following service.  Because the reports of initial manifestation of symptoms are inconsistent, the Board finds that the Veteran is, in fact, uncertain as to the time tinnitus was first noticed.  The testimony as to its initial onset, therefore, is not credible.  This, combined with the service treatment records silent as to reports of tinnitus, requires the Board to find that there exists no credible lay or medical evidence indicating that the Veteran's tinnitus began in service.  

To the extent that the Veteran believes that her tinnitus was causes by in-service noise exposure, regardless of its date of onset, the Board finds that Veteran does not have the medical expertise required to determine whether this condition, first noted several years after service, is causally connected to the noise she experienced during service.  Rather, whether the noise she was exposed to in service is in any way related to her current tinnitus requires medical expertise to determine.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, tinnitus can have many causes and medical expertise is needed to determine its cause.  Thus, the Board finds that the Veteran is not competent to render a medical opinion on the cause of her tinnitus.  The VA examiner's opinion is the only medical evidence for consideration in this case and such medical opinion is of greater probative value than the Veteran's lay contention.  See Jandreau.  

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's tinnitus was not shown in service or for several years thereafter, and the current tinnitus has not been shown by competent and probative evidence to be causally related to her active service, including in-service noise exposure.  While the Board has considered the Veteran's lay contentions as to the cause of her current tinnitus, the Board has accorded the medical evidence of record greater probative value.  Accordingly, service connection for tinnitus is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

      Right Foot

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

At the time of her January 2012 Board Videoconference Hearing, the Veteran asked that her appeal of the claim for entitlement to service connection for a right foot disability be withdrawn from appellate review.  In view of her expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue, and, as such, her appeal of this issue is hereby dismissed.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

The claim for entitlement to service connection for a right foot disability is dismissed.


REMAND

The Veteran has perfected an appeal as to her claims for service connection for left knee and left foot disabilities, as well as for GERD.  The Veteran claims that she presently has all three disabilities, and that each initially manifested during her active service.  A review of the service treatment records reveals that the Veteran experienced symptoms related to her left knee, left foot, and her stomach at various times during service. 

As to her left knee, the Veteran claims to have first noticed symptoms following her first period of active service.  She claimed that the knee first started bothering her during an active duty period with the Army National Guard.  She reported that she slipped while jogging during a summer camp at Camp Blanding, Florida, in 1979, and that she had surgery in 1980.  A review of the service treatment records does not confirm this incident, and suggests that her date recall is incorrect.  Specifically, August 1979 and October 1980 National Guard enlistment examinations show that she had normal knee evaluations and denied having knee symptoms.  In an April 1983 service treatment record she reported swelling of the left knee in the morning and noted a history of left knee surgery in August 1982.  Physical examination at that time revealed no swelling, full range of motion, and well healed circular scars.  Also, an April 1984 periodic examination notes a history of left knee surgery in July 1982.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) (2011).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

A review of the record in this case reveals that the RO did not seek information as to the Veteran's ACDUTRA and INACDUTRA dates to determine whether the reports of symptoms, or the surgery, as to the left knee occurred during a period of such service.  In other words, the question is whether the Veteran had an in-service incurrence of a left knee disability during a period of ACDUTRA or INACDUTRA, as she claims, and if so, whether there is a current disability causally connected to this in-service incurrence.  Because the record is not yet complete as to these facts, a decision cannot be rendered as to this issue at this time.  On remand, she should be asked to clarify the date of the training period during which she injured her left knee, and attempts to verify the period of ACDUTRA or INACDUTRA for that period, during July and August 1982 and during April 1983 should be made. 

As to the Veteran's left foot claim, a review of the service treatment record reveals that the July 1974 entrance examination is negative as to any issue related to the left foot, yet in January 1975, June 1976, and again in October 1976, the Veteran sought clinical treatment related to foot pain, calluses, and painful arches.  She also claims to have required treatment related to her left foot since shortly following her discharge from service.  To date, the Veteran has not been afforded a VA examination to determine the current nature of any left foot disability, and to determine whether any current disability is causally connected to the complaints noted in service.  Thus, the Board concludes that remand for a VA examination and readjudication of the claim on the merits is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the Veteran's claim for service connection for GERD, she contends that she initially reported to sick call during basic training for a burning stomach and that she was later diagnosed with acid reflux.  She contends that her current GERD initially manifested by way of the burning stomach during basic training.  A review of the service treatment records confirms that the Veteran sought treatment for stomach cramps and abdominal pain twice in August 1975.  She was again seen for stomach upset and indigestion in January 1976, and again for stomach pain in March 1976.  She sought additional treatment for lower abdominal pain in July 1976 and was given Mylanta, and the following month she again sought treatment for stomach cramps.  Her August 1977 Report of Medical History, shortly before discharge from her first period of active service, again reports her history of stomach trouble.  The Veteran reported at her Board Videoconference hearing that she continues to take medication for this disorder.  In fact, August 2003 private records confirm that she takes Nexium for acid reflux.  To date, the Veteran has not been afforded a VA examination to determine whether any current acid reflux/GERD disability is causally connected to the stomach complaints noted throughout service.  Thus, the Board concludes that remand for a VA examination and readjudication of the claim on the merits is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand relevant ongoing medical records should also be obtained, to include any updated VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The most recent records in the claims folder are dated in March 2011 from the Montgomery, Alabama, VA Medical Center.  Any updated private records should also be sought, with the Veteran's authorization.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify the date of the "summer camp" training period during which she injured her left knee.

2.  Attempt to verify, through official sources, the Veteran's dates of ACDUTRA and INACDUTRA for the period specified by the Veteran in response to #1 above, as well as during July and August 1982 and during April 1983.  If records cannot be obtained, determine whether any other requests for these records should be made or whether any further attempts to obtain these Federal records would be futile.  Written documentation of any further development action or determination that further attempts to obtain the records would be futile should be placed in the claims file.

3.  For any federal records that cannot be obtained, the RO/AMC must provide notice to the Veteran with the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) A notice that the Veteran is ultimately responsible for providing the evidence.

4.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for left knee, left foot, and GERD disabilities at any time. After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the claims file should be annotated as such and the Veteran should be notified of such.

In addition, obtain all relevant ongoing VA treatment records dating since March 2011 from the VA Medical Center in Montgomery, Alabama.

5.  After the above has been completed to the extent possible, if and only if it is determined that the Veteran's complaints related to her left knee occurred during a period of active duty, ACDUTRA, or INACDUTRA, then schedule the Veteran for a VA joints examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner document the appropriate current diagnosis, if any, related to the Veteran's left knee.  If a disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the left knee disability initially manifested during a period of active duty, a verified period of ACDUTRA or INACDUTRA, or was otherwise caused by an event during any such service.  If not, the examiner should opine whether a left knee disability preexisted a period of ACDUTRA or INACDUTRA in April 1983 (when complaints of knee swelling were noted), and was permanently worsened beyond natural progression during such service.  The medical basis for the conclusions should be provided.

6.  After the above has been completed to the extent possible, schedule the Veteran for a VA feet examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should confirm the diagnosis of any current disability related to the left foot, as appropriate.  If a current disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the current left foot disability initially manifested during service or as a result of any event of service.  In so doing, the examiner is asked to comment on the complaints of foot pain, painful arches, and calluses in service in 1975 and 1976.  The medical basis for the conclusions should be provided.

7.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination of her gastroesophageal reflux disease (GERD).  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should indicate any appropriate current diagnosis, and then provide an opinion as to whether it is at least as likely as not that the diagnosed disability initially manifested in service, including at the time of or due to the complaints of stomach pain initially shown in the August 1975 service treatment records and periodically reported in 1976 and 1977.  The medical basis for the conclusions should be provided.

8.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


